Citation Nr: 0530421	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-22 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for psychoneurosis, anxiety 
reaction.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 10, 1968, to 
July 10, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran testified at a Board hearing 
before the undersigned Acting Veterans Law Judge (VLJ) in 
January 2005.  

(The decision below includes a grant of an application to 
reopen a claim of service connection for psychoneurosis, 
anxiety reaction.  Consideration of the underlying issue of 
entitlement to service connection is deferred pending 
completion of the development sought in the remand below.)


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
nervous disorder by way of an April 1970 decision.

2.  The evidence received since the April 1970 Board decision 
is new and raises a reasonable possibility of substantiating 
the underlying claim.


CONCLUSION OF LAW

1.  The April 1970 Board decision, in which the Board denied 
service connection for a nervous disorder, is final.  38 
U.S.C.A. § 7104(b) (West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
Board's April 1970 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from April 10, 1968, to 
July 10, 1968.  He asserts that his psychoneurosis, anxiety 
disorder resulted from an incident which occurred during 
military service.

In this case, the veteran originally filed a claim for 
entitlement to service connection for anxiety neurosis in 
November 1968.  The claim was denied on the merits in 
February 1969.  Notice of the denial and appellate rights 
were provided that same month.  The veteran submitted a 
notice of disagreement (NOD) and a substantive appeal.  The 
Board affirmed the denial by a decision dated in April 1970.  
The Board decision is final.  38 U.S.C.A. § 7104.  This means 
that service connection for psychoneurosis, anxiety disorder 
may now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Id.  Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), "new" evidence is evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence available at the time of the April 1970 denial 
included service medical records (SMRs) for the period from 
April 1968 to June 1968, a VA examination report dated in 
December 1968, and a letter from L. Essman, M.D., the 
veteran's private physician, dated in September 1969.  

The SMRs indicate that the veteran's entrance examination was 
negative for any abnormality of the nervous system.  The 
veteran underwent a psychiatric examination in June 1968 
wherein he was noted to have demonstrated emotional 
inconstancy and intolerance of stress which marked him as 
unlikely to remain consistent enough to become an effective 
trainee.  

The December 1968 VA examination revealed a diagnosis of 
moderate psychoneurosis, anxiety reaction with schizoid 
features.  

Dr. Essman's indicated that he was treating the veteran for 
chronic neurosis.  

Evidence received since the April 1970 Board decision 
consists treatment reports from the State of New York 
Department of Mental Hygiene dated from December 1975 to 
March 1976, VA outpatient treatment reports dated from 
January 1999 to September 2004, several statements from 
laypersons, testimony from the veteran, and a letter from S. 
Wani, M.D., dated in July 2004.

Treatment reports from the State of New York Department of 
Mental Hygiene reveal that the veteran was admitted to the 
State of New York Department of Mental Hygiene in December 
1975 for depressive neuroses and inadequate personality.  He 
was readmitted in March 1976 and diagnosed with antisocial 
personality disorder.   

The VA outpatient treatment reports indicate that the veteran 
has received psychiatric treatment in addition to treatment 
for issues unrelated to the issue on appeal.  

Statements from friends and family indicated that the veteran 
displayed nervousness and anxiety and began to drink after 
service.  The statements also indicate that the veteran was 
treated for his symptoms since service.

The veteran testified at a Board hearing in January 2005.  
The veteran testified that while in service he was instructed 
to jump into the deep end of a pool.  He related that he was 
unable to swim and the instructor agreed to jump in with the 
veteran.  The veteran reported that the instructor jumped in, 
but the veteran did not jump.  The veteran stated that the 
instructor then came back to the veteran and hit him a few 
times and then threw him in the deep end of the pool.  He 
related that he began to panic and developed bed wetting as a 
result of the incident.  He testified that after the 
incident, he went home because of a death in his family.  
During that time he sought treatment at St. Albans [Naval 
Hospital] because he feared going back to the service.  He 
reported back to his unit and was subsequently discharged.  

The veteran submitted a letter from Dr. Wani at the time of 
his hearing in January 2005.  Dr. Wani reported that he had 
treated the veteran for work-related injuries and for chronic 
anxiety and panic-like symptoms.  He opined that the 
veteran's chronic anxiety and panic symptoms were related to 
the episode of being thrown into the water while in service.  

Because the evidence received since April 1970 was not 
previously of record, and because it addresses specifically 
the issue before the Board, the Board finds that the newly 
received evidence constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156.  The lay statements 
provided by the veteran's friends and family, as well as his 
own testimony, establish that he suffered from chronic 
anxiety on a reoccurring basis after his separation from 
service.  The recent medical opinion from Dr. Wani provides 
evidence that the veteran's current psychiatric disability 
may have resulted from an in-service event.  Such information 
was not previously available to the Board in 1970 and it 
relates directly to the question of when current disability 
began.  Consequently, the Board concludes that this new 
information is so significant that it must be considered to 
fairly decide the underlying merits.  This claim is reopened.  


ORDER

The application to reopen a claim of service connection for 
psychoneurosis, anxiety reaction is granted.


REMAND

In view of the determination that the veteran's claim is 
reopened, the Board finds that additional development is 
necessary before a decision on the merits of the claim can be 
reached.  

At his Board hearing in January 2005, the veteran testified 
that he received psychiatric treatment at St. Albans Naval 
Hospital during the period between his enlistment and his 
discharge from service.  A request for information dated in 
November 1968 reveals that the veteran received treatment at 
St. Albans for a nervous condition.  However, the treatment 
reports were not obtained at the time that the veteran's 
claim was originally adjudicated.  The treatment reports 
should be obtained and associated with the claims file.  

The veteran provided a medical release for treatment records 
from Amityville Satellite Clinic for treatment he received 
for his nerves in the 1970s, a release for treatment records 
from Tri-Community Clinic for treatment in the 1970, and a 
release for treatment records from a Dr. Beasley for 
treatment in the 1980s.  It is not clear that the RO made any 
attempt to obtain these records.  

Furthermore, Dr. Wani stated that based on the veteran's 
history, it was his medical opinion that the veteran's 
chronic anxiety and panic symptoms were related to the 
episode of being thrown into the water while in service.  
However, Dr. Wani did not provide any rationale for his 
opinion nor did he provide a definitive psychiatric 
diagnosis.  In order to obtain more definitive diagnosis and 
medical opinion evidence, the veteran should be afforded a VA 
examination.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 3.655.

Accordingly the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the names 
and addresses of all medical care 
providers who have treated the 
veteran for any psychiatric 
disability. After securing the 
necessary release(s), the RO should 
obtain any outstanding records that 
have not been associated with the 
claims file.  The RO should obtain 
all treatment records from St. 
Albans Naval Hospital dated in June 
1968.  

2.  Thereafter, the RO should 
schedule the veteran for a 
comprehensive psychiatric 
examination.  The claims folder and 
a copy of this REMAND must be 
provided to the examiner for review 
in conjunction with the examination.  
The examiner should identify any 
psychiatric disorders that are 
present.  The examination report 
should include any diagnostic tests 
or studies, such as psychological 
testing that are deemed necessary 
for an accurate assessment.  A 
complete rationale should be 
provided for any opinion expressed.  
The examiner should provide an 
opinion as to the etiology of any 
diagnosed psychiatric disorder.

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue 
remaining on appeal.  If the benefit 
sought is not granted, the veteran 
and his attorney should be furnished 
a supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. CONNOLLY. JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


